DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/07/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-5 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.

Claim Objections
Claims 2 is objected to because of the following informalities:  In line 1 of claim 2 please add the required comma after “claim 1” (i.e. The image forming apparatus according to Claim 1,).  Appropriate correction is required.

Claims 3 is objected to because of the following informalities:  In line 1 of claim 3 please add the required comma after “claim 1” (i.e. The image forming apparatus according to Claim 1,).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printing device” in claims 1 and 5.
“a storage device” in claims 1 and 5.
“a profile management unit” in claims 1 and 5.
“a communication device” in claims 2 and 5.
“a display device” in claim 3.
“an input device” in claim 3.

12.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 5: “a printing device” corresponds to “a printing device 21”.  ‘The printing device 21 prints an image designated by a job request on a print sheet, by a predetermined printing method such as an electrophotographic method. The printing device 21 prints an image by using color material consumables (more specifically, ink cartridges, toner cartridges, etc.). (See Applicant’s Drawing, Fig. 2, Printing Device 21 and Applicant’s Specification, Para. [0016]).

(b)       Claims 1 and 5: “a storage device” corresponds to “storage device 25”.  ‘The storage device 25 can store various data and programs. As the storage device 25, a nonvolatile mass storage medium such as a nonvolatile memory or a hard disk drive is used. The storage device 25 stores one or a plurality of color profiles 31 for the image forming apparatus 1-i (that is, the printing device 21).  (See Applicant’s Drawing, Fig. 2, Storage Device 25 and Applicant’s Specification, Para. [0020]).

(c)       Claims 1 and 5: “a profile management unit” corresponds to “profile management unit 27”.  ‘The profile management unit 27 is a processing unit managing the color profile 31. The profile management unit 27 selects a color profile (hereinafter referred to as color profile candidates) usable for printing the target image from the color profiles 31 stored in the storage device 25.  (See Applicant’s Drawing, Fig. 2, profile management unit 27 and Applicant’s Specification, Para. [0025]).

(d)       Claims 2 and 5: “a communication device” corresponds to “communication device 22”.  ‘The communication device 22 is, for example, a network interface connected to the network 2 and is an internal device capable of data communication with other devices (management server 3, other image forming apparatus 1-j, etc.) connected to the network 2. (See Applicant’s Drawing, Fig. 2, communication device 22 and Applicant’s Specification, Para. [0017]).

(e)       Claim 3: “a display device” corresponds to “display device 23a”.  ‘The operation panel 23 is disposed on the surface of the housing of the image forming apparatus 1-i and includes a display device 23a for displaying an operation screen to a user and an input device 23b for detecting the user’s operation. As the display device 23a, for example, a liquid crystal display is used. As the input device 23b, a key switch, a touch panel, or the like, is used. (See Applicant’s Drawing, Fig. 2, display device 23a and Applicant’s Specification, Para. [0018]).

(f)       Claim 3: “an input device” corresponds to “input device 23b”.  ‘The operation panel 23 is disposed on the surface of the housing of the image forming apparatus 1-i and includes a display device 23a for displaying an operation screen to a user and an input device 23b for detecting the user’s operation. As the display device 23a, for example, a liquid crystal display is used. As the input device 23b, a key switch, a touch panel, or the like, is used. (See Applicant’s Drawing, Fig. 2, input device 23b and Applicant’s Specification, Para. [0018]).

13.	Dependent claims 2-4 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

14.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta (US PAT. No. 7,557,950 B2).

	Referring to Claim 1, Hatta teaches an image forming apparatus (See Hatta, Fig. 1, Photo Studio System 1 with Center Server machine 8 and Dealer machine 9 Connected by internet 7) comprising:
a printing device (See Hatta, Fig. 2, Printer 3A-3B) printing an image using a color material consumable (See Hatta, Col. 10 lines 5-8, Each printer 3A, 3B is an inkjet printer employing pigment-type inks, these being capable of producing high-quality printed output that is extremely lightfast.);
a storage device (See Hatta, Fig. 19, database 330 of Center Server Machine 8) storing one or more color profiles for the printing device (See Hatta, Col. 36 lines 53-56, As shown in FIG. 19, center server machine 8 possesses printer ICC profile database 330, which stores printer ICC profile(s) for all printers respectively installed at all photo studio(s).); and
a profile management unit (See Hatta, Fig. 6, COLOR PROFILE SETUP dialog box 130) selecting a color profile usable for printing the image from the one or more color profiles stored in the storage device (See Hatta, Fig. 6, Col. 20 lines 4-10, At this COLOR PROFILE SETUP dialog box 130, a user may select from among three predetermined color management policies A through C at COLOR MANAGEMENT POLICY field 131. Special photo retoucher 11 will cause working ICC profile(s) to be set which has or have preprepared parameters in correspondence to policy or policies selected here by the user.), wherein 
the color profile stored in the storage device includes version information of a color material consumable corresponding to the color profile (See Hatta, Col. 36 lines 56-60, Stored therein for each respective printer are a plurality of printer ICC profiles respectively corresponding to a plurality of usable types of print media. Printer ICC profile(s) for respective printer(s) are associated with machine number(s) of respective printer(s).), and 
the profile management unit acquires the version information of the color material consumable mounted on the printing device at present, and selects a color profile having the same version information as the acquired version information, as the color profile usable for printing the image (See Hatta, Fig. 6, WORKING RGB COLOR SPACE SETUP field 132, Col. 20 lines 49-50 and lines 53-56, at WORKING RGB COLOR SPACE SETUP field 132, working ICC profile(s) may be specifically designated….selecting "sRGB," "AppleRGB," or "AdobeRGB" causes an ICC profile for the publicly known color space of same name to be set as a working ICC profile.).

	Referring to Claim 2, Hatta teaches the image forming apparatus according to Claim 1 (See Hatta, Fig. 1, Photo Studio System 1 with Center Server machine 8 and Dealer machine 9 Connected by internet 7) further comprising 
a communication device (See Hatta, Fig. 2, Client Machine 5A-5B) capable of communicating with a management server (See Hatta, Fig. 2, Col. 10 lines 37-40, client machines 5A, 5B at respective photo studio systems 1 may respectively communicate with center server machine(s) 8 via the Internet 7.), 	
wherein when the color profile usable for printing the image is not discovered in the storage device (See Hatta, Fig. 4, Col. 17 lines 29-35, Log uploader 38 reads new print information not yet sent to center server machine 8 from print information database 36 at regular intervals (and/or as needed, as the case may be) in accordance with upload schedule(s) (time(s), time interval(s), etc. at which uploading is to be carried out) previously specified by center server machine 8, and uploads same to center server machine 81 as indicated by arrow 63 in FIG. 4.), the profile management unit 
(a) inquires of the management server by using the communication device whether or not the color profile having the same version information as the acquired version information can be downloaded (See Hatta, Col. 16 lines 8-19, Previously saved within such folder 39 are printer ICC profiles characteristic of each type of print media respectively capable of being used with printer 3A and printer 3B. Furthermore, printer ICC profiles for all printers of all photo studios are stored at center server machine 8, print server machine(s) 2 of respective photo studio(s) being capable of downloading printer ICC profile(s) for printer(s) 3A, 3B at such photo studio(s) from center server machine 8 by designating, for center server machine 8, machine number(s) for such printer(s) 3A, 3B (such machine numbers being identification numbers unique to the individual printers).), 
(b) when the color profile having the same version information as the acquired version information can be downloaded, the profile management unit downloads the color profile having the same version information as the acquired version information, from the management server (See Hatta, Col. 36 lines 60-67 and Col. 37 lines 1-2, At time or times when studio system(s) 1 of respective studio(s) is or are installed, print server machine 2 carries out ICC profile download processing 333. ICC profile download processing 333 is such that machine number(s) of printer(s) 3A, 3B of such studio(s) is or are communicated to center server machine 8, printer ICC profile(s) for such printer(s) 3A, 3B is or are downloaded from center server machine 8, and such downloaded printer ICC profile(s) is or are stored in prescribed folder(s) 39.), and 
(c) selects the downloaded color profile as the color profile usable for printing the image (See Hatta, Col. 37 lines 30-40, At center server machine 8, printer ICC profile(s) for printer(s) 3A and/or 3B being investigated which is or are present at printer ICC profile database 330 may be updated to such new printer ICC profile(s). Print server machine 2 thereafter downloads, from center server machine 8, new printer ICC profile(s) for printer(s) 3A and/or 3B being investigated, and updates printer ICC profile(s) for printer(s) 3A and/or 3B being investigated which is or are present within folder(s) 39 to such downloaded new printer ICC profile(s). Print server machine 2 can then use such new printer ICC profile(s).).

	Referring to Claim 3, Hatta teaches the image forming apparatus according to Claim 1 (See Hatta, Fig. 1, Photo Studio System 1 with Center Server machine 8 and Dealer machine 9 Connected by internet 7) further comprising 
a display device (See Hatta, Fig. 5, Special Photo Receptor 11) displaying an operation screen (See Hatta, Fig. 5, Retoucher Main Window Screen 110) to a user (See Hatta, Col. 18 lines 60-62, Special photo retoucher 11 displays graphical user interface(s) (hereinafter "retoucher main window") 110 such as is shown at FIG. 5 at monitor(s) of client system 5.), and 
an input device detecting the user's operation (See Hatta, Fig, 5, Input Buttons 111-117, Col. 18 lines 62-67 and Col. 19 lines 1-2, As shown at FIG. 5, arrayed from left to right at the upper portion of retoucher main window 110 are BROWSE button 111, TRIM button 112, RETOUCH button 113, COLOR/TONE button 114, EFFECT button 115, and EXPORT button 116 and Preferences button 117. The order of arrayal of these buttons 111 through 117 from left to right parallels retouching operational procedure as typically carried out by a user.), wherein 
the profile management unit 
(a) displays a list of the selected color profiles on the display device (See Hatta, Fig. 5, Col. 19 lines 48-53 and lines 61-64, at retoucher main window 110 shown in FIG. 5, photo image(s) subject to processing during that step or those steps is or are displayed in image display area 118, and a variety of indicators indicating processing status as well as various tools and console buttons used during that step or those steps are displayed in control area 119…Working ICC profile(s) set at BROWSE mode will be applied to photo image(s) selected while in BROWSE mode when processing proceeds from BROWSE mode to TRIM mode.), and 
(b) selects a color profile to be used for printing the image from the list according to the user’s operation detected by the input device (S	ee Hatta, Fig 6, Col. 19 lines 65-67 and Col. 20 lines 1-10, To personally set working ICC profile(s) and/or confirm current settings, a user presses (e.g., by left-clicking a mouse) PREFERENCES button 117 within retoucher main window 110 while in BROWSE mode. Upon so doing, a COLOR PROFILE SETUP dialog box 130 such as is shown in FIG. 6 is displayed in popup fashion. Note that default profile settings are shown in the example of FIG. 6. At this COLOR PROFILE SETUP dialog box 130, a user may select from among three predetermined color management policies A through C at COLOR MANAGEMENT POLICY field 131. Special photo retoucher 11 will cause working ICC profile(s) to be set which has or have preprepared parameters in correspondence to policy or policies selected here by the user.).

	Referring to Claim 4, Hatta teaches the image forming apparatus according to Claim 1 (See Hatta, Fig. 1, Photo Studio System 1 with Center Server machine 8 and Dealer machine 9 Connected by internet 7), wherein the color profile is an International Color Consortium (ICC) profile, and the version information includes tagged element data (See Hatta, Col. 11 lines 48-61, When beginning retouching operations on respective photo image(s), this special photo retoucher 11 automatically causes ICC color profile(s) to be set which indicates or indicate color space(s) in which those retouching operations are to be carried out. The user may specify the type of color space(s) for which ICC color profile(s) is or are to be set… when outputting photo image(s) after retouching thereof is finished, special photo retoucher 11 embeds such ICC profile(s) in file(s) containing such photo image(s).).

	Referring to Claim 5, Hatta teaches an image forming system comprising an image forming apparatus and a management server (See Hatta, Fig. 1, Photo Studio System 1 with Center Server machine 8 and Dealer machine 9 Connected by internet 7), the image forming apparatus comprising:
a communication device (See Hatta, Fig. 2, Client Machine 5A-5B) capable of communicating with a management server (See Hatta, Fig. 2, Col. 10 lines 37-40, client machines 5A, 5B at respective photo studio systems 1 may respectively communicate with center server machine(s) 8 via the Internet 7.), 
a printing device (See Hatta, Fig. 19, Center Server Machine 8) printing an image using a color material consumable (See Hatta, Col. 10 lines 5-8, Each printer 3A, 3B is an inkjet printer employing pigment-type inks, these being capable of producing high-quality printed output that is extremely lightfast.);
a storage device (See Hatta, Fig. 19, database 330 of Center Server Machine 8) storing one or more color profiles for the printing device (See Hatta, Col. 36 lines 53-56, As shown in FIG. 19, center server machine 8 possesses printer ICC profile database 330, which stores printer ICC profile(s) for all printers respectively installed at all photo studio(s).);
a profile management unit selecting a color profile usable for printing the image from the one or more color profiles stored in the storage device (See Hatta, Fig. 6, Col. 20 lines 4-10, At this COLOR PROFILE SETUP dialog box 130, a user may select from among three predetermined color management policies A through C at COLOR MANAGEMENT POLICY field 131. Special photo retoucher 11 will cause working ICC profile(s) to be set which has or have preprepared parameters in correspondence to policy or policies selected here by the user.), wherein 
the color profile stored in the storage device includes version information of a color material consumable corresponding to the color profile (See Hatta, Col. 36 lines 56-60, Stored therein for each respective printer are a plurality of printer ICC profiles respectively corresponding to a plurality of usable types of print media. Printer ICC profile(s) for respective printer(s) are associated with machine number(s) of respective printer(s).), 
the profile management unit acquires version information of a color material consumable mounted on the printing device at present, and selects a color profile having the same version information as the acquired version information, as a color profile usable for printing the image (See Hatta, Fig. 6, WORKING RGB COLOR SPACE SETUP field 132, Col. 20 lines 49-50 and lines 53-56, at WORKING RGB COLOR SPACE SETUP field 132, working ICC profile(s) may be specifically designated….selecting "sRGB," "AppleRGB," or "AdobeRGB" causes an ICC profile for the publicly known color space of same name to be set as a working ICC profile.), and 
when the color profile usable for printing the image is not discovered in the storage device (See Hatta, Fig. 4, Col. 17 lines 29-35, Log uploader 38 reads new print information not yet sent to center server machine 8 from print information database 36 at regular intervals (and/or as needed, as the case may be) in accordance with upload schedule(s) (time(s), time interval(s), etc. at which uploading is to be carried out) previously specified by center server machine 8, and uploads same to center server machine 81 as indicated by arrow 63 in FIG. 4.), 
(a) inquires of the management server by using the communication device whether or not the color profile having the same version information as the acquired version information can be downloaded (See Hatta, Col. 16 lines 8-19, Previously saved within such folder 39 are printer ICC profiles characteristic of each type of print media respectively capable of being used with printer 3A and printer 3B. Furthermore, printer ICC profiles for all printers of all photo studios are stored at center server machine 8, print server machine(s) 2 of respective photo studio(s) being capable of downloading printer ICC profile(s) for printer(s) 3A, 3B at such photo studio(s) from center server machine 8 by designating, for center server machine 8, machine number(s) for such printer(s) 3A, 3B (such machine numbers being identification numbers unique to the individual printers).), 
(b) when the color profile having the same version information as the acquired version information can be downloaded, the profile management unit downloads the color profile having the same version information as the acquired version information, from the management server (See Hatta, Col. 36 lines 60-67 and Col. 37 lines 1-2, At time or times when studio system(s) 1 of respective studio(s) is or are installed, print server machine 2 carries out ICC profile download processing 333. ICC profile download processing 333 is such that machine number(s) of printer(s) 3A, 3B of such studio(s) is or are communicated to center server machine 8, printer ICC profile(s) for such printer(s) 3A, 3B is or are downloaded from center server machine 8, and such downloaded printer ICC profile(s) is or are stored in prescribed folder(s) 39.), and 
(c) selects the downloaded color profile as the color profile usable for printing the image (See Hatta, Col. 37 lines 30-40, At center server machine 8, printer ICC profile(s) for printer(s) 3A and/or 3B being investigated which is or are present at printer ICC profile database 330 may be updated to such new printer ICC profile(s). Print server machine 2 thereafter downloads, from center server machine 8, new printer ICC profile(s) for printer(s) 3A and/or 3B being investigated, and updates printer ICC profile(s) for printer(s) 3A and/or 3B being investigated which is or are present within folder(s) 39 to such downloaded new printer ICC profile(s). Print server machine 2 can then use such new printer ICC profile(s).).


Cited Art

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohkubo et al. (US PG. Pub. 2019/0297226 A1) discloses a color conversion table creation apparatus and method, a color conversion apparatus, and a program capable of further increasing color matching accuracy. A color conversion table creation apparatus includes an image reading unit (30) that acquires read image data of a target printed article, a first color conversion unit (64) that performs color conversion by using a first color conversion table representing a correspondence relationship between a signal value of a first color space obtained from the image reading unit (30) and a chromaticity value of a second color space which is a device-independent color space, an image correlation unit (62) that performs correlation of a positional relationship between the read image data or read chromaticity value image data converted into a chromaticity value and original document image data, and a color conversion table creation unit that creates a second color conversion table representing a multi-dimensional correspondence relationship between a third color space of the original document image data and a second color space on the basis of a correspondence relationship between the original document image data and a chromaticity value of a read image, in which a first printed article which is printed by a printing apparatus (18) on the basis of first image data is read by the image reading unit (30), and thus an output device color conversion table (94A) is created.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677